Citation Nr: 0403976	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  02-14 316	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to service connection for tooth disability for 
compensation purposes.




ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from October 1980 to June 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The veteran was scheduled for a hearing at the RO on June 18, 
2003.  Associated with the claims file is a Report of 
Contact, dated June 18, 2003, that shows that the veteran 
reported for the hearing.  However, the hearing was not held 
because the veteran said that she was not seeking 
compensation for a dental condition.  Rather, she reported 
that she was seeking entitlement to outpatient dental 
treatment.  The issue of entitlement to VA outpatient dental 
treatment has not been developed or certified on appeal.  
Accordingly, the issue is referred to the RO for further 
referral to the appropriate agency of original jurisdiction.

The veteran also stated that she no longer desired to have a 
hearing in regard to the issue on appeal because the RO was 
not the agency of jurisdiction that could decide the issue of 
entitlement to outpatient dental treatment in the first 
instance.  Accordingly, the veteran's request for a hearing 
is considered withdrawn.

The RO has developed for appellate review the question of 
entitlement to service connection for "dental" disability 
for compensation purposes.  It is clear from the RO's 
approach that it addressed the question of tooth disability, 
including gingivitis that was diagnosed at a 1999 VA 
examination, but it did not directly address the question of 
service connection for other "dental" disability beyond 
those proscribed by 38 C.F.R. § 3.381 (2003).  The RO 
specifically mentioned diagnosed craniomandibular 
dysfunction, and did so along with the diagnosed gingivitis, 
but did not directly analyze the question of entitlement to 
service connection for compensation purposes for this 
disability.  This issue is therefore referred to the RO for 
further consideration and the Board's analysis will be 
limited to the question of entitlement to service connection 
for tooth disability for compensation purposes.  


FINDING OF FACT

The veteran sustained a chipped tooth during service and now 
experiences gingivitis; no other current tooth disability is 
shown.


CONCLUSION OF LAW

Service connection for tooth disability for compensation 
purposes is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Background

The veteran served on active duty from October 1980 to June 
2000.  The veteran submitted her claim for disability 
compensation benefits in June 2000.  She claimed dental 
sensitivity and shifting of teeth since March 1981.

A review of her service medical records (SMRs) reveals that 
the veteran fell and struck her mouth on the side of a table 
in March 1982.  She suffered a one-centimeter (cm) laceration 
of the lower lip, and she chipped tooth #9.  She complained 
of pain in the front lower and upper teeth at the time.  No 
teeth were moveable; there were no other chips or 
displacement.  The veteran received dental care during her 
entire military career, with numerous dental entries.  A 
dental record entry for the date of injury noted that the 
veteran received a blow to the anterior teeth.  X-rays were 
negative.  A follow-on examination noted no apparent fracture 
of #8 or #9.  There were no further entries regarding the 
above incident.  The veteran was noted to complain of tooth 
sensitivity in 1988 and later of some tooth shifting in 1999.  
There was no notation of any other type of trauma or tooth 
problems beyond what appears to have been routine dental care 
over the years.

A physical examination from August 1988 reported no dental 
problems.  The same is true of an examination conducted in 
March 1994.  There is no indication in the SMRs of any 
residuals from this accident.  Finally, the veteran underwent 
medical evaluation in 1999.  An extensive review of her 
medical condition was done and there was no mention of any 
type of tooth problem.

Although the veteran's claim was not received until June 
2000, when she retired from active duty, her claim was 
evaluated in 1999 as part of a combined VA/Department of 
Defense (DoD) initiative.  In that regard, the veteran was 
afforded several VA examinations, to include a dental 
examination in April 1999.

The dental examiner noted that the veteran gave a history of 
sensitive teeth since 1988.  He also said that her SMRs, to 
include dental records, showed trauma to the maxillary 
anterior teeth.  The examiner reported that the veteran's 
teeth were sensitive to hot and cold and that she had a 
chipped #8 tooth on the incisal edge.  The only functional 
impairment noted was that the veteran was unable to drink 
cold liquids.  The veteran was missing her four wisdom teeth.  
He noted that the veteran had gingival bleeding on probing.  
The diagnoses were gingivitis and craniomandibular 
dysfunction.

Additional VA examinations conducted in April and May 1999 
provided no relevant evidence pertinent to the issue on 
appeal.

The veteran was afforded additional VA examinations for 
unrelated conditions in November 2000.  As before, the 
examination reports provided no evidence that was pertinent 
to the issue on appeal.

The RO wrote to the veteran in July 2001 and informed her of 
the enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  She was advised of the information 
she needed to submit to substantiate her claim.  She was 
further advised of what assistance VA would provide in the 
development of her claim.  

The RO re-adjudicated and denied the veteran's claim for the 
benefits sought on appeal in September 2001.  The rating 
decision noted that the veteran had not responded to the July 
2001 letter.  She was again informed that the basis for the 
denial was that there was no evidence of a ratable tooth 
condition.

B.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2003).  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b) (2003).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2003).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

VA regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing eligibility for 
outpatient dental treatment, not for compensation purposes.  
38 C.F.R. § 3.381 (2003).  

The veteran maintains that she suffers residuals from her 
facial trauma from March 1982.  Specifically, her teeth are 
sensitive to hot and cold and she feels that her teeth are 
shifting.  Nevertheless, as noted above, gingivitis is the 
only problem that has been diagnosed relative to her teeth.  
The only missing teeth were her wisdom teeth.  

There is no evidence of any postservice dental evaluation 
and/or treatment that shows a result different from the April 
1999 VA examination or the veteran's status at the time of 
her retirement from the military.  The veteran has been asked 
to provide additional evidence in support of her claim, but 
she only provided duplicate copies of records already in the 
claims file and previously considered in evaluating her 
claim. 

The evidence shows gingivitis as the only currently diagnosed 
disability affecting the teeth.  There is also a history of a 
chipped tooth.  Neither is a disability for which 
compensation may be granted.  38 C.F.R. § 3.381 (replaceable 
missing teeth and periodontal disease are not disabilities 
for compensation purposes).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a basis for 
granting service connection for a tooth disability.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002).  The Board notes that 38 C.F.R. 
§ 3.102 was amended in August 2001, effective as of November 
9, 2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-grounded 
claim and did not amend the provision as it pertains to the 
weighing of evidence and applying reasonable doubt.  
Accordingly, the amendment is not for application in this 
case.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  VA has issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45,620-32. (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  There is no outstanding information or 
evidence needed to substantiate a claim in this case.  The 
veteran filed a claim for multiple issues, to include the 
disability at issue, in June 2000.  Her military records were 
obtained and associated with the claims file.  She has 
provided the necessary information to complete her 
application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted in June 2000, prior to the 
enactment of the VCAA.  However, she was afforded a VA 
examination even before her retirement from service.  Her 
claim was then adjudicated after her retirement and notice of 
the rating action was provided in August 2000.  

The RO then specifically informed the veteran of the VCAA by 
way of a letter dated in July 2001.  She was informed of the 
evidence needed to substantiate her claim.  She was further 
informed of what actions the RO would take in developing her 
claim and what she needed to submit in support of her claim.  
The veteran did not respond to the letter.

The veteran's claim was re-adjudicated in September 2001.  
The basis for the denial was unchanged.  The veteran was 
provided notice in October 2001.

She submitted her notice of disagreement in August 2002.  She 
also submitted copies of military medical records that she 
felt were supportive of her claim.  She submitted a duplicate 
copy of her evidence in September 2002.  The records were 
duplicates of her official military records already in the 
claims file and previously considered.

The veteran was issued a SOC in September 2002.  The SOC 
informed the veteran of all of the evidence obtained in the 
case and informed her as to why her claim remained denied.  

The RO wrote to the veteran in July 2003.  The veteran was 
again advised of what she needed to submit to substantiate 
her claim.  She was also advised of VA's duty to assist and 
that the RO would obtain any evidence she identified and 
requested.  The letter further informed the veteran that the 
evidence of record was detailed in the previously issued SOC.  
The veteran did not respond to the letter and her case was 
submitted to the Board in January 2004.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided multiple notices regarding the 
type of evidence needed to substantiate her claim.  She 
submitted duplicate copies of military medical records.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.  As 
noted above, the veteran has not identified any additional 
source of information or evidence that could be obtained to 
support her claim.  She has submitted duplicate copies of 
military medical records in response to previous requests 
from the RO.

The veteran has been afforded a VA dental examination in the 
development of her claim.  Her military medical records were 
obtained and associated with the claims file.  The military 
records covered a period from October 1980 to June 2000.  The 
veteran was scheduled for a hearing at the RO but declined to 
participate when she felt the hearing was not going to 
address her contention of entitlement to dental treatment. 

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support her 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that VA has complied 
with the duty-to-assist requirements found at 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

Entitlement to service connection for a tooth disability for 
compensation purposes is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



